DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 U.S.C. 371 filing of PCT/CN2018/116826, filed November 22, 2018 and claims priority under 35 USC 119(a)-(d) from Chinese Application CN201711367463.1, file December 18, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.

Claim Objections
Claims 1-18 are objected to because the compound shown in Claim 1 is depicted by two different numeric identifiers.  It is referred to by the number “1” as well as by Roman numeral (I).  For consistency with the preamble and the reference to the structure in dependent claims, it is suggested that the numeral “1” be removed under the claimed structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-14 are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims provide for the use of a compound of Formula (I), but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
The claims are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Closest Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN106474109.  The prior art teaches a racemic form of the compound 
    PNG
    media_image1.png
    91
    287
    media_image1.png
    Greyscale
(referred to as Compound IV in the prior art).  In addition to the difference in stereochemistry, there is no disclosure in the ‘109 publication pertaining to any solid form of the compound.  The method relied upon in the prior art for the synthesis differs from that used to obtain the instantly claimed crystalline form.  Thus, there is no disclosure (inherent or otherwise) of the particular compound with the required stereochemistry and solid form in the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699